D                   OFFICE       OF THE          AlTORNEY           GENERAL        OF     TEXAS
i!                                                      AUSTIN
1




     Hoaonblo i?amqA. mlth
     DiathiatAttorney


     DUP         Sirs




                        Ha Lra ln reooipt                                         of Iby 24, Paquut-
     lng our opinion 88 to Yheth                                                  nt      eoatraot,oopy
               1 8
     o f Yh io h ltt.8c h
                        hmel
                           nto                                                         l-tPu8t  La w o r
                                                                                        m P o ta ndTh o ma 8
     of freeport, Illin                                                                lp.loeat~in
     Tuar        provides        for                                            am.gporr     rPm ltamphlr,
     TanMB8ee to the                                                            tranqmPtatfon,         rtor-
                                                                                gnu’r     Oxpsnrr   and
                                                                                      to hlr ou8towPa
                                                                                       Pieu   theP8os.
                                                                                          le u to the




                                                                              rmtll art*rho,tha       oom-
                                                                          #grrgh 6 alro prS+Mer
     ror return or lm801& mmeuadl8e                                to    aon8igtoP8 lt th8 tiFmlna-
     t$on        OS the     aantractr
                       u0   baf0~0,          thrt       a.   it8    r&w, thlr
     on6    of     8ele     orgood8         by   tt3a    party      do8lg~tod          a8
     the psrtJ 6ulgMted                     aa aonrlgn8@,               bat
     to    be,     l o o ntno t        of   oonel@maxbt.                Th4
Honokblo Pamar A. hith, ?uo P


similar ln neul~ lll of it8 term8 to the on8 bofora the oourt
in Stein Double Cudion tin Co. v. UB. 5. Pultoa Co., 159 II.
w. 1013, Vh8mII th0 miia8 cOIWt Of olri1 ~~ti#,    in hO1Img
that the eontr8ot               before           it     d.ld not vlolata the Turr                  Anti-
tAl8t bV8,   #d&S

            .a l +* !fhO OOntl’Wt     und8r aOSl#id@~tiOn
          #h o d&
               tJhOUF O#IliOSI,    # OOilSt~ti   l 8 OM Of
      ~O~Sl@WUlt,      Sd   not OS&@Of SdO.    8UOh it
      pUl'&JOZ'tS to b    by it8 1mrJ ten,.    l l   .*                             l
                 iVtOP         SUUF~S~                  th8   plroTl8iCJIbS         Of   th8   SCQtP8Ot,   th0
O#lSbll       C~tiXlUSSS

            %hdS~ &WOVi81Ol%8 Of the QOlItZWt, it OO-
          OUl’St0
               US, 6188r1r indtUt0 tbt     it V88 th8
      pUl3BOS@ apd int~lktiOll Of th8 DUti.8  th@POtO
          t0 WXiStltUtl,th8 ?kktOll cv       Of teu8   *p-
          jX3llMt'8 fPOtOl'Of USnt t0 8811 th8 gOOd8
          d8llrered to it on oo1nl8rioa~  the general.
          property in the gOOd8 l’OUiSin~  in the COXb
          Si@lOP.        l l     l*II
                 &Other          CO88 inYOlTing
                                       eOntmOt w&in ~Otilbrl~     l
almllar to the one hrro Intol~rd la La Pea 1. ?&Us Rubber Co.,
242 s. Y. 346.    tenkizsa, J. in the opinion of the Court of C;TIJ
hZQOa18 Of Austin    SW?iS8d     th. OOIltlrd thW0  lnrolted 88 fOl-
1OV8, at p. 3181

                 *ti     th.     illStU&t             -80,    -           ~~~~~0,      a
          rolagn        oorporation,                  Bhfppod
                                                            its             gooda   to
          k   ?On t0 b8          w     hir       #tOrti       i.ll    hi8     V8lWhOU80,
          l.u Wade, lb.,  ud by bin to bo #Old 8nd
          d.llrOr#d in 28X-, in tb WUSlti.8      SDOOi-
          fled in the OontFa~t.     Tha egant vu  author-
          iSed t0 ~OXlS~tO      SUOh W1*8 YithOUt ?@fSl'-
          rhq them to hi8 DriPol ii fo rlmrOV&
          Each   #ilO     would be            l #aP l by  pp.llee     l  in
          th18    #tit., thFOU@                it8 WUit   rh0     -iAtLinUd
          l p b o e o f bUSiM88                ir WAb O, TOXU., M d
          8016 th. @BOdS Of apll"                             StOFSd ia 8 V--
          hOUs in that QltJ.
                 In hold-              that           thtr  oentrrut           614 sot     viol&to the
t-8        hlltl-tFU8t          hV8,         w         OOliFt aOnthu&t
                 ‘&St       th.8 4p@w,               08 OVMP         Of    th0
        goodr,        had      to detomlno to vlma
                             the     rl&t
        it llouldml1 the 8amo and at VhAt Prlo8*
        8~6 had the w     Pl&t   Vhrn 8011in(l thmU@t
        ;;;bYUt    U if it had bout @big      Such S&S
                        8Wh F08ttiStiOB                  lDpon it8     WSlt       TOUld
        Wt     d&t.        OllF St0tUt.S                forbiddimq         OOSt?8OtS
        1~ ?OSt?iOtitNS              Of tnd@.'

                 m      OOUPt Of            citil~D.tiS
                                       r0i\r80d  ?SliOf    t0 th.
p4l18 R Ub b OM
              ?                          ilt
                                   OB this it8lit
                                             OWtnOt     0&S0t     ti
Foa on th0 tluo~    that the &DDS=OO,  t&0 Pall0    ltubbor Compaq,
108 a fO?dgSi OO?DOMtiOB dOi4 bWinO88        in %XU     through   it8
agmBt rlthout  a puwlt.

           ?h0 cai881Oa   0f &ppub   ?0v0?88& this Ophb~~ Of
tb AU8tI.B COUPt Of ml1    &DU~#   ia -8    mbBP   CO. 1, u
Yolk, 256 8. u. 577, on tha gPow6 that tha eoBtnot   ln quu-
tiOB -8 ia faOt u iBtS?SutO tSOntP8OtVhS?SfOm      th0 ml8
IhbbU        COlpIIy        V&S OBtitiSd           t0     ?OiiOf in        ~OXU    cOU?tS   OVSII
though It dldnot b8r0 0 panit   to trMUOt    bUSlne88 in turrs.
It il 8ignifit3fUit,
                   hOWTOP, th8t th0 c~881011     Of App8tiS
1ikSV188 ~OMtl'U8d m   OOntr8Ot l S l OOSltnOt Of aOll8~8Ilt
anb not l OOntMOt  Of #a10 dralaring bt pa 5791

                 I+ l       l* IotTlthrtMdlngthe oontrut
        l'dSl'8t0           md 688i~t88  k  fOlr l@ ‘Q8Ikt,’
        this would not               be     oontroll%n&         The        aaot
        relation botvroa                  them   WSt   bo     &trml.wd            by
        th 0 le g a ll
                     rreot 0r the pr0~s810~8 0r th8
        oontnat ltSOif, uul it la gen8r8lly bald
        th8t  th0 niati08 0r tb puti        ~89  th8
        0l'db8~00?A81@l88Bt~~llt18B0FO                                         mot-
        1~  that Of f8OtOP U& pPfmOig~&it                            ~6,     ai0
        it IS tPU0 a               f*OtOP      18 in th0 ti8t 8dYSlS
        snageat,            theyuiayir~lmtedcum*                                  **a..
          In &M3OrSOS TlPa h Rubber Go., v'.llobortr,   12 9. w.
(2d) 154, J-0   CPltS, th8B On th8 CoriSSiOB Of &U?S~S, Olted
the above tV0 m.ntioMd OI8.8 Vith appl’~Tal Utd r8tifmd      th.
dOct?iM  vhl0h th8J UUXWIOOd in th0 fOuOVhg     &~gU~38l

                 ??o 4@..            wlthtM          eontentloa or p&la-
        tiff t&t, SO f&P a8 iBtO?StatS auSBSnt8 US
        conoemed,            @it     is ran 88ttlSd th4t                   obllg+
        t;w          uimg           0a  0r 48naf 0Oea0t8                      b0t7i.m
Honoxuhl* lta8q A. With,                            ?ago 4


         oonrlgAor8 and aoA81&A.~*, gIrlA& the WA-
         #i&A44     SXOh8iv4              ?i@ St      Of ~1 0 Vtth iB           l
        d@#igrutOd territory, and the 00~81@~48
        a@~l~     to or-  Do #took, 4nd Mt to
        odv.PtiS~, and Slot t0 #elii th8 go068 Of
        any other aaaufaoturar, are entoroebble
        underthe lava 0r th18 Stats.’     l l l.w

                  MtrP     pOfl&tily            OUt    th8    &iStin~tiOA     b@tr8Ul        8OntXSOtS
Of   8410    ~36    CO&IWOtS              Of    Ctt3XSSigMULt        OP &@ACY’,   the      QOti    h@id
the contra& thsro                la quortlon             to be rot& 48 b~iag IB tlole
tiOB Of the Anti-tFI#t kV8,                            AOt kC~U8a Of tb 8XpI%8~ t8m
Of     the OOat?SOt,           but  be04U84    Of            th#     SUl’I’O~          f8OtS   M.6 Oi?-
WIhWXWS     ShOWiog              the   t?ULSUtiOR                  t0 b8 in     fBOt     & 8610 ?&ih@P
than a conslgnwnt.                  The ceort               adds
              'mm         coatraot
                              0r date Iorember 7, 1921,
         might b0        h3&    DOn  48WAq 8    0OAtF40t   if
        oarrhd Out a8 Wpch, beOSU88, in SU& Went,
        it WOU~ 80181~ haye arwt06           int0r8tw      OOI-
        nwrce, but If tha btaAt, and pW9O84 Of th.
        OoAtUOt, 48 SVidMCSd        b7 th. MOO?& md te8-
        tilKUly,rhCV8 thlttit W88 to Ofi&            a dlmct
        outright sale to dSfWLdEUXt8,Whsrii.~the prop-
        erty sold, and now sued UPOA, became a part
        of the common A488 Of 9roperty IISthis stat.,
        and Subject  to it8 lam, the fact that the COA-
        traat might havo bun la@           on its fbae,    as a~
        agslleycontract, does AOt r8llSV4 it 0r it8 ll-
        legality as sotually oparsted under and aar-
                    w. T. Ravlelgh co. v, Land (Tu.
        c"t::g;:) 261 b. V. l&; IQ., 115 Tax. 319,
        279 S. U. 810.    &I other YOrdS,       if th# til’88
        in qU08t:OA  V8rS  Sold   OUt?igbt    t0 d~fOAdm#,
        au& aftar thej arrived in Texus, belng th#
        propww Y 64teAd4At8,         If.?4  SUbj8Ot    t0 th.
         inrgrl      protirioru                0r    raid    contract,      88 8 coadf-
         tion pnoedant            t0 SUCh BElO, than th8 tl'8AMO-
         tioXs    t&ken    48    b whole vaa rendered i~egal U&d
         unenforceable.          ’
             lie believe that    the attached oontP8ot do88 aot an its
f8Ob  ViOhta     th8  &hi-t?USt     r&Y8 in that   it  appSa?S  t0 US t0 b8
OieS?i~   4 COnt?Mt      Of COZSSi@I88At   rrnd 48 SU0h 6-S    AOtI;iO$t4
the htlti-tFll#t    I&W8 under th8 fOregOi        4UthOtiti48.
rrttten oontrbot      4008 AOt   in r40t   MfiSot the trUe MbtiOMhlD
Hononblo   Rwr    A. ddth,   ?r(le5


betveen tha   pUti08  UXd it eu~ ba 8hOlTQthat th0 t?MMOtiOM
botvoon tho SO-till86 WLSl@lO?S md SO-tilti OOXl8i@k8~W
In rm    Sal88 0r gOOd8 (88 -8 dOA* in EhAdar8on Slr8 a Rubber
Co. v. BObSrtS, rapn)    thus rush oontnot would ba 8 rlohtion
Of th8 hti-t?USt hV8 Of fSXa8 88 t0 h?4g?4jh 4 thWOf
Vbe?Gin  th0 COI%SigW bgr*OS t0 1iaZt h.bSOli f&I the UiO Of
the goods to 8 'terrltox7 to be laaigzwd to hid hnd vhwr4.a
th. rSSi.&B@Oyll'808"to UVO 'M Oth8P bU8ior88 OP -10-t
hadto   SO= OdJgOodS     OOM4pudtO     hir by th@ 8&k& 00A81&AOF8:
Vhdh.? JOA vould bo lbl8 to SStbbli#h iWit A8OeSur]l to ShOV
8 ~18   Of gOOd8 t0 the 80-8~106   i488igM8,  in th8 f8Oa Of tb
sXpn** provlrlon8 to tba oontrary la tha VritteIl mAtnot,       i8
& qtu#tiOISOf plVOf VhOl'8b VS, Of OOUP88, WOt       BdViSS foU.
Ve hope th8 ButhOriti~S hOrm%I&oltad my b. hrlp~ t0 YOU la
this oonn~otlon.

                                            mar8   rery truly